 Case 3:19-cv-00415-NJR Document 87 Filed 02/18/21 Page 1 of 4 Page ID #900




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CRISTINA NICHOLE IGLESIAS                        )
 (a.k.a. CRISTIAN NOEL IGLESIAS),                 )
                                                  )
                                Plaintiff,        )
                                                  )    Case No. 19-cv-00415-RJN
                       v.                         )
                                                  )
 IAN CONNORS, et al.,                             )
                                                  )
                                Defendants.       )
                                                  )

           OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND
               BY INDIVIDUAL-CAPACITY DEFENDANT CONNORS

   1. Plaintiff, a transgender federal inmate, originally sued under Bivens v. Six Unknown

Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971) in April 2019, alleging

that Federal Bureau of Prisons (BOP) officials violated the Constitution by incarcerating her at a

facility for male offenders and denying her gender confirmation surgery. See Dkt. No. 1. That

October, individual federal defendant Connors moved to dismiss on qualified immunity, special-

factors, and personal-jurisdiction grounds. See Dkt. No. 27. The following February, this Court

denied the motion without prejudice, appointed Plaintiff counsel, and granted her leave to

amend. See Dkt. No. 40.

   2. The operative, First Amended Complaint was filed seven months later. See Dkt. No. 52.

It identified Connors and a handful of others 1 as Bivens defendants. Id. ¶¶ 7–12. 2 In October



       1
        Undersigned counsel represents none of these additional individuals at this juncture, as
no requests have been approved under 28 C.F.R. § 50.15.
       2
         Of course, a Bivens claim is an implied cause of action for monetary damages premised
on the unavailability of alternatives such as injunctive relief. See 403 U.S. at 403 (Harlan, J.,
concurring) (For Mr. Bivens, it was “damages or nothing.”); Ziglar v. Abbasi, 137 S. Ct. 1843,
 Case 3:19-cv-00415-NJR Document 87 Filed 02/18/21 Page 2 of 4 Page ID #901




2020, a screening order issued, allowing the Bivens claims to move forward and dismissing BOP.

Dkt. No. 70. Plaintiff sought reconsideration of that order, in part, and that motion remains

pending. See Dkt. No. 74.

   3. Despite her pending motion for reconsideration, Plaintiff now seeks leave to file a second

amended complaint that includes “Bivens” claims against Connors and others but seeks no

money damages. See Dkt. No. 85-1 at 25(e). In support of her motion for leave to amend,

Plaintiff mistakenly states that “the individual defendants” in their personal capacities

collectively oppose amendment because they “disagree that they should be named in the

complaint, in their official or personal capacities.” Id. at ¶ 4. This misses important points, most

notably the critical distinction between individual- and official-capacity claims.

   4. First, as has been repeatedly explained to Plaintiff’s attorneys, undersigned counsel has

only ever represented one personal-capacity defendant, Connors, and has explicitly disclaimed

taking any position on behalf of any other individual, “the USA, BOP, or any official-capacity

federal employee.” Ex. A. Second, Connors in his individual capacity does not now and has

never taken any position on whether any official-capacity federal employee (i.e., the

government) can be sued.

   5. Connors, in his personal capacity, does oppose the futile inclusion of individual-capacity

claims in any future iteration of this case. 3 The non-monetary relief Plaintiff seeks is simply



1854 (2017) (Bivens “enforce[d] a damages remedy to compensate persons injured by federal
officers who violated the prohibition against unreasonable search and seizures.”).
       3
          See Bethany Phamacal Co., Inc. v. QVC, Inc., 241 F.3d 854, 860–61 (7th Cir. 2001)
(though leave to amend should “be freely given when justice so requires, Fed. R. Civ. P. 15(a),
“the district need not allow an amendment . . . when the amendment would be futile.” ; see also
Jones v. Bock, 549 U.S. 199, 214 (2007) (standard same for PLRA cases); Vargas-Harrison v.
Racine Unified Sch. Dist., 272 F.3d 964, 974 (7th Cir. 2001) (amendment futile if proposed
complaint could not withstand a motion to dismiss).
                                                  2
 Case 3:19-cv-00415-NJR Document 87 Filed 02/18/21 Page 3 of 4 Page ID #902




unavailable under Bivens 4 or from any individual. 5 No Seventh Circuit case arguably endorsing

Bivens as a means of changing the course of official agency action can square with longstanding

Supreme Court precedent to the contrary. See Abbasi, 137 S. Ct. at 1860 (“[I]t must be noted that

a Bivens action is not ‘a proper vehicle for altering an entity’s policy.’”) (quoting Malesko, 534

U.S. at 74 (2001)). Nor could any pre-Abbasi “pronouncement[]” from the Seventh Circuit

effectively expand the universe of available “lawsuits against federal agents” beyond the claims

for money damages recognized in Bivens, Davis, and Carlson. White v. Sloop, 772 F. App’x 334,

335 (7th Cir.), cert. dismissed, 140 S. Ct. 623 (2019) (quoting Vanderklok v. United States, 868

F.3d 189, 199 (3d Cir. 2017)).

   6. Moreover, in a case where Connors is incapable of providing the only relief sought, it

would be both futile and unduly prejudicial to force him to continue to bear the burdens of

defending individual-capacity claims. See Ashcroft v. Iqbal, 556 U.S. 662, 685 (2009) (Bivens

litigation “exacts heavy costs in terms of efficiency and expenditure of valuable time and


       4
         See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 67 (2001) (Bivens, Davis, and Carlson
“recognize[ed] in limited circumstances a claim for money damages against federal officers who
abuse their constitutional authority.”) (emphasis added); Schweiker v. Chilicky, 487 U.S. 412,
421 (1988) (“So-called ‘Bivens actions’” are for money damages against federal officers[.]”)
(emphasis added); Chappell v. Wallace, 462 U.S. 296, 299 (1983) (Bivens recognized a
“nonstatutory damage remedy”).
       5
          See Dugan v. Rank, 372 U.S. 609, 621 (1963) (explaining that “a suit is against the
sovereign if ‘the judgment sought would expend itself on the public treasury or domain, or
interfere with the public administration,’ or if the effect of the judgment would be ‘to restrain the
Government from acting, or to compel it to act.’” (quoting Land v. Dollar, 330 U.S. 731, 738
(1947) and Larson v. Domestic & Foreign Corp., 337 U.S. at 704)); Levi v. Clarke, 137 S. Ct.
1285, 1291 (2017) (“In an official-capacity claim, the relief sought is only nominally against the
official and is against the official’s office and thus the state itself.”); Kentucky v. Graham, 473
U.S. 159, 165–66 (1985) (claim seeking injunctive relief is “only another way of pleading an
action against an entity of which an officer is an agent.”); Feit v. Ward, 886 F.2d 848, 858 (7th
Cir. 1989) (“[T]he equitable relief Feit requests—a declaration that the policy is unconstitutional
and an injunction barring the defendants from implementing the policy in the future—can be
obtained only from the defendants in their official capacities, not as private individuals.”).

                                                  3
 Case 3:19-cv-00415-NJR Document 87 Filed 02/18/21 Page 4 of 4 Page ID #903




resources that might otherwise be directed to the proper execution of the work of the

Government.”). Nor is there any justification for burdening the parties or the Court with briefing

on the full complement of Rule 12 defenses available to each of the individual-capacity

defendants when complete relief would be available from BOP if Plaintiff were to succeed on the

merits.

   7. For the foregoing reasons, individual federal defendant Connors opposes any amendment

that includes personal-capacity claims, as futile and unduly prejudicial.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General
                                              Civil Division

                                              C. SALVATORE D’ALESSIO, JR.
                                              Acting Director
                                              Torts Branch, Civil Division

                                              ANDREA W. McCARTHY
                                              Senior Trial Counsel, Torts Branch

                                              /s/ Laura Katherine Smith
                                              LAURA KATHERINE SMITH
                                              Trial Attorney, Civil Division
                                              United States Department of Justice
                                              P.O. Box 7146, Ben Franklin Station
                                              Washington, DC 20044
                                              Tel: (202) 616-0419
                                              Laura.Smith2@usdoj.gov




                                                 4
